fv ier levrvme seule wme-sam uniform issue list set epa t legend state a township b group b employees resolution m pian x dear in letters dated date and date your authorized representative requested on your behalf a ruling concerning the federal_income_tax treatment of certain contributions to plan x under sec_414 of the internal_revenue_code the following facts and representations have been submitted plan x was established by township b a political_subdivision of state a plan x a defined_benefit_plan meets the requirements of sec_401 a of the code and is a governmental_plan as specified in sec_414 of the code plan x was established and created for the benefit of group b employees group b employees are required to make mandatory employee contributions to plan x pursuant to resolution m effective june ie assume and pay the mandatory employee contributions of group b employees to plan x resolution m specifies that the contributions although _ township b agrees to pick up page designated as employee contributions will be paid_by township b in lieu of contributions by group b employees resolution m states that group b employees will not have the option of choosing to receive the contributed amounts directly instead of having them paid_by township b to plan x based upon the aforementioned facts you request a ruling that no part of the mandatory_contributions picked up by township b will be included in the gross_income of group b employees for federal_income_tax purposes the contributions whether picked up by salary reduction offset against future salary increases or both and though designated as employees contributions will be treated as employer contributions for federal_income_tax purposes the contributions picked up by township b will not constitute wages from which federal_income_tax will be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a a of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 page whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate pursuant to resolution m the criteria set forth in revrul_81_35 and revrul_81_36 is satisfied by providing in effect that township b will make contributions in lieu of group b employees’ contributions and by providing that group b employees shall not be given the option to receive such contributions directly accordingly with respect to ruling_request sec_1 and we conclude that the mandatory employee contributions picked up by township b on behalf of group b employees who are participants in plan x whether picked up by salary reduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions for purposes of federal income_taxation and will not be included in the group b employees' gross_income for the year in which such amounts are contributed because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 a a of the code for federal_income_tax withholding purposes therefore with respect to ruling_request we conclude that the contributions picked up by township b will not constitute wages from which federal_income_tax will be withheld in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of the relevant statutes the date the pick-up election is executed or the date it is put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 v b of the code these rulings are based on the assumption that plan x will be qualified under sec_401 a of the code at the time of the proposed contributions and distributions page this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact d _at please address all correspondence to se t ep ra t3 the original of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours frances v sloan manager employee_plans technical group enclosures copy of deleted letter_ruling notice of intention to disclose
